NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-JUL-2021
                                            09:14 AM
                                            Dkt. 12 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                  IN THE MATTER OF THE ESTATE OF
       JEAN M. HARTLEY ALSO KNOWN AS JEAN MARAIST HARTLEY,
                             Deceased


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CLP-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon review of the record, it appears that:
          (1) On March 9, 2021, self-represented Beneficiary-
Appellant Rene Robert Hartley (Appellant) filed the notice of
appeal;
          (2) On May 10, 2021, the circuit court clerk filed the
record on appeal;
          (3) On May 11, 2021, the appellate clerk notified
Appellant that the statement of jurisdiction and opening brief
were due on or before May 20, 2021, and June 21, 2021,
respectively;
          (4) Appellant failed to file either document or request
an extension of time;
          (5) On June 29, 2021, the appellate clerk entered a
default notice informing Appellant that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on July 9, 2021,
for appropriate action, which could include dismissal of the
appeal, under Hawai#i Rules of Appellate Procedure Rules 12.1(e)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and 30, and Appellant could request relief from default by
motion; and
           (6) Appellant took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, July 16, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2